This is an action originally brought in the justice of the peace court in the city of Mangum by F.M. McDaniel against Sam Schuster to recover $195 balance due on the sale of a certain quantity of maize. The trial was to a jury and resulted in a verdict and judgment in favor of plaintiff. Defendant appealed to the district court, and the jury in that court likewise rendered verdict in favor of plaintiff. The defense was payment.
Defendant has appealed to this court and asserts that the evidence is insufficient to support the judgment. Plaintiff testified that he had two cribs of maize on his farm and that he sold the contents to defendant. The maize was not weighed, but the cribs were measured by the parties, and it was agreed that they contained 21 tons and that the sale price should be $20 per ton. Plaintiff further testified that he erroneously figured the price to be $225, when it was in fact $420; that he told defendant 21 tons at $20 a ton would amount to $225 and accepted and cashed defendant's check in that amount in payment of the maize; that he later discovered his mistake and so advised defendant and informed him that there was still a balance due of $195 on the purchase price as agreed upon between them. Defendant denied that it was agreed that the cribs contained 21 tons of maize, or that he was to pay $20 per ton therefor. He testified that he offered plaintiff $225 for the two cribs of maize, and that his offer was accepted and his check, given in payment thereof, was cashed by plaintiff.
If the facts are as contended by plaintiff, he was entitled to recover. On the other hand, if they were as contended by defendant, judgment should have been for the defendant. As we view the case, the entire matter rests upon the sufficiency of the evidence to support the verdict. The evidence is undoubtedly in direct conflict, and it has been heard by two juries and both found in favor of plaintiff.
In a law action, where the case is tried to a jury, this court, on appeal, will not reverse the judgment where there is any competent evidence reasonably tending to support the same. The judgment of the trial court is affirmed.
LESTER, C. J., CLARK, V. C. J., and CULLISON, ANDREWS, and KORNEGAY, JJ., concur. RILEY, SWINDALL, and McNEILL, JJ., absent.
Note. — See under (1), 2 R. C. L. 194; R. C. L. Perm. Supp. p. 368; R. C. L. Pocket Part, title Appeal, § 167.